On motion. Action for damages for breach of warranty in sale of a horse. Verdict for plaintiff. Damages assessed at $175. The evidence is sufficient to sustain the finding of liability. The damages are clearly excessive. The value of the horse as described by the seller and understood by the buyer is agreed to be $120. The only testimony as to its real value comes from plaintiff who states it to be $50. The verdict could not properly exceed $70.
This case presents a typical instance of an error on the part of the jury, which should have been corrected on motion directed to and heard by the presiding Justice at nisi prius. It can be corrected here but a considerable unnecessary expense has been incurred in bringing it before us. Motion overruled, if within thirty days after filing of rescript plaintiff remits all of the verdict in excess of $70; otherwise motion sustained, new trial granted.